DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 11075707. This is a statutory double patenting rejection.

Application
Patent
1. An apparatus, comprising: a transceiver; and a processor coupled to said transceiver and an associated memory which stores code for implementing start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that an Ethernet network is in, selected from a plurality of said protocol states for a plurality of slave devices to translate for dynamically switching to one of a list of different frame forwarding modes, said start-up frames including device Discovery frames at power up, Parametrization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.
2. The apparatus of claim 1, wherein said frame forwarding modes include auto-forward (AF), cut-through (CT), loop back (LB), and time triggered send (TTS) for minimizing latency and jitter in said Ethernet network.  
3. The apparatus of claim 1, wherein said data exchange frame includes a frame checksum (FCS) field.  
4. The apparatus of claim 1, further including error detection implemented using a sideband signal of a media-independent interface (MII) intermediate frequency (IF) block provided on said master device and said slave devices, wherein said data exchange frame excludes a frame checksum (FCS) field.  
5. The apparatus of claim 1, wherein said protocol is an open protocol enabling user modification in a plurality of a size of said Ethernet network, in error handling, in payload size, and in diagnostic data.  
6. The apparatus of claim 1, wherein said data exchange frame includes a multicast frame that provides an update for said TM for said slave devices to adjust their local time to be equal to said TM.  
7. The apparatus of claim 1, wherein said slave devices number up to 4, and wherein a cycle time for said RTE protocol is < 4 psec.  
8. The apparatus of claim 1, wherein said Discovery frame implements automatic detection and enumeration of each of said slave devices.  
9. The apparatus of claim 1, further including for transmission after said network initialization, at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.  
10. An apparatus, comprising: a transceiver; a processor coupled to said transceiver and an associated memory which stores code for implementing real-time Ethernet (RTE) network communications in an Ethernet network including a master device and a plurality of slave devices connected by an Ethernet connection, and an algorithm or hardware including digital logic for implementing said algorithm for executing a method of Ethernet communications as said master device, said method comprising: transmitting start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that said Ethernet network is in, selected from a plurality of said protocol states, said start-up frames including device Discovery frames at power up, Parameterization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.  
11. The apparatus of claim 10, further comprising a state machine for said translating said current protocol state to said one of a list of different frame forwarding modes.  
12. The apparatus of claim 10, wherein said frame forwarding modes include auto-forward (AF), cut-through (CT), loop back (LB), and time triggered send (TTS) for minimizing latency and jitter in said Ethernet network.  
13. The apparatus of claim 10, wherein said transceiver further comprises at least one independent interface (MII) intermediate frequency (IF) block configured for error detection using a sideband signal of said MII IF block, wherein said data exchange frame excludes a frame checksum (FCS) field.  
14. The apparatus of claim 10, wherein said at least one data exchange frame includes a multicast frame that provides an update for said TM for said slave devices to adjust their local time to be equal to said TM.  
15. The apparatus of claim 10, wherein said Discovery frame implements automatic detection and enumeration of each of said slave devices.  
16. The apparatus of claim 10, wherein said algorithm is for executing said method as said master device or as said slave device, further comprising a configuration block coupled to said processor configured for selecting between said master device and said slave device, and wherein said slave devices are for during said network initialization translating said current protocol state and then dynamically switching to one of a stored list of different frame forwarding modes.  
17. The apparatus of Claim 10, further including: after said network initialization, transmitting at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master device and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.  
18. An apparatus, comprising: a processor coupled to a transceiver and an associated memory which stores code for implementing real-time Ethernet (RTE) network communications including a configuration block coupled to said processor configured for selecting between a master device or a slave device, and an algorithm or hardware including digital logic for implementing said algorithm for executing a method of Ethernet communications in an Ethernet network including said master device and a plurality of said slave devices connected by an Ethernet connection as said master device or as said slave device, said method comprising: said master device for transmitting start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that said Ethernet network is in, selected from a plurality of said protocol states, said start-up frames including device Discovery frames at power up, Parameterization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.  
19. The apparatus of Claim 18, further including: said slave devices for translating said current protocol state and then dynamically switching to one of a stored list of different frame forwarding modes; and after said network initialization, transmitting at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master device and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.  
20. An apparatus, comprising: a processor coupled to a transceiver and an associated memory which stores code for implementing start-up frames originated by the apparatus for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that an Ethernet network is in, selected from a plurality of said protocol states for a plurality of slave devices to translate for dynamically switching to one of a list of different frame forwarding modes, said start-up frames including device Discovery frames at power up, Parametrization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.  
21. The apparatus of Claim 20, further including: for transmission after said network initialization, at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.

1. An apparatus, comprising: a transceiver; and a processor coupled to said transceiver and an associated memory which stores code for implementing start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that an Ethernet network is in, selected from a plurality of said protocol states for a plurality of slave devices to translate for dynamically switching to one of a list of different frame forwarding modes, said start-up frames including device Discovery frames at power up, Parametrization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.
2. The apparatus of claim 1, wherein said frame forwarding modes include auto-forward (AF), cut-through (CT), loop back (LB), and time triggered send (TTS) for minimizing latency and jitter in said Ethernet network.
3. The apparatus of claim 1, wherein said data exchange frame includes a frame checksum (FCS) field.
4. The apparatus of claim 1, further including error detection implemented using a sideband signal of a media-independent interface (MII) intermediate frequency (IF) block provided on said master device and said slave devices, wherein said data exchange frame excludes a frame checksum (FCS) field.
5. The apparatus of claim 1, wherein said protocol is an open protocol enabling user modification in a plurality of a size of said Ethernet network, in error handling, in payload size, and in diagnostic data.
6. The apparatus of claim 1, wherein said data exchange frame includes a multicast frame that provides an update for said TM for said slave devices to adjust their local time to be equal to said TM.
7. The apparatus of claim 1, wherein said slave devices number up to 4, and wherein a cycle time for said RTE protocol is ≤4 psec.
8. The apparatus of claim 1, wherein said Discovery frame implements automatic detection and enumeration of each of said slave devices.
9. The apparatus of claim 1, further including for transmission after said network initialization, at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.
10. An apparatus, comprising: a transceiver; a processor coupled to said transceiver and an associated memory which stores code for implementing real-time Ethernet (RTE) network communications in an Ethernet network including a master device and a plurality of slave devices connected by an Ethernet connection, and an algorithm or hardware including digital logic for implementing said algorithm for executing a method of Ethernet communications as said master device, said method comprising: transmitting start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that said Ethernet network is in, selected from a plurality of said protocol states, said start-up frames including device Discovery frames at power up, Parameterization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.
11. The apparatus of claim 10, further comprising a state machine for said translating said current protocol state to said one of a list of different frame forwarding modes.
12. The apparatus of claim 10, wherein said frame forwarding modes include auto-forward (AF), cut-through (CT), loop back (LB), and time triggered send (TTS) for minimizing latency and jitter in said Ethernet network.
13. The apparatus of claim 10, wherein said transceiver further comprises at least one independent interface (MII) intermediate frequency (IF) block configured for error detection using a sideband signal of said MII IF block, wherein said data exchange frame excludes a frame checksum (FCS) field.
14. The apparatus of claim 10, wherein said at least one data exchange frame includes a multicast frame that provides an update for said TM for said slave devices to adjust their local time to be equal to said TM.
15. The apparatus of claim 10, wherein said Discovery frame implements automatic detection and enumeration of each of said slave devices.
16. The apparatus of claim 10, wherein said algorithm is for executing said method as said master device or as said slave device, further comprising a configuration block coupled to said processor configured for selecting between said master device and said slave device, and wherein said slave devices are for during said network initialization translating said current protocol state and then dynamically switching to one of a stored list of different frame forwarding modes.
17. The apparatus of claim 10, further including: after said network initialization, transmitting at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master device and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.
18. An apparatus, comprising: a processor coupled to a transceiver and an associated memory which stores code for implementing real-time Ethernet (RTE) network communications including a configuration block coupled to said processor configured for selecting between a master device or a slave device, and an algorithm or hardware including digital logic for implementing said algorithm for executing a method of Ethernet communications in an Ethernet network including said master device and a plurality of said slave devices connected by an Ethernet connection as said master device or as said slave device, said method comprising: said master device for transmitting start-up frames for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that said Ethernet network is in, selected from a plurality of said protocol states, said start-up frames including device Discovery frames at power up, Parameterization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.
19. The apparatus of claim 18, further including: said slave devices for translating said current protocol state and then dynamically switching to one of a stored list of different frame forwarding modes; and after said network initialization, transmitting at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master device and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.
20. An apparatus, comprising: a processor coupled to a transceiver and an associated memory which stores code for implementing start-up frames originated by the apparatus for network initialization including a preamble, destination address (DA), source address (SA), a type field which includes a frame type selected from a plurality of said frame types, and a status field including state information that indicates a current protocol state that an Ethernet network is in, selected from a plurality of said protocol states for a plurality of slave devices to translate for dynamically switching to one of a list of different frame forwarding modes, said start-up frames including device Discovery frames at power up, Parametrization frames that distribute network parameters including an Inter frame Gap (IFG), and Time Synchronization frames including timing information of said master device (TM) and unique assigned communication time slots for each of said slave devices.
21. The apparatus of claim 20, further including: for transmission after said network initialization, at least one data exchange frame exclusive of said SA and said DA that comprises a header that differentiates between said master and said slave devices, said type field, a status field excluding said current protocol state, and a data payload.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471